DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on January 14, 2022. 
Claims 1, 11, 17, and the specification have been amended. 
Claims 18-20 are canceled.
Claims 21-23 have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on January 14, 2022 have been fully considered but are not persuasive. Applicant argues that the proposed amendments overcome the cited prior art.
However, CHAWLA in view of SELA teaches independently-bootable partitions (SELA [0048] teaches the host attempts to boot from the transferred first boot data (e.g. Boot Partition A), and if the host was able to boot successfully, then the host will continue to perform its normal operation (i.e. boot one of the partitions); however, if the host was not able to boot successfully, then the host will automatically boot from second boot data (e.g. Boot Partition B), and following a successful booting from the second boot data, the host will perform its normal operation).
CHAWLA in view of SELA also teaches attempt to boot each of the plurality of partitions with their associated boot blocks (see SELA [0048] above, where the host attempts to boot from the transferred first boot data (e.g. Boot Partition A), and if the host was able to boot successfully, then the host will continue to perform its normal operation (i.e. boot one of the partitions); however, if the host was not able to boot successfully, then the host will automatically boot from second boot data (e.g. Boot Partition B), and following a successful booting from the second boot data, the host will perform its normal operation).
Therefore, CHAWLA in view of SELA teaches the amended limitations as outlined in the rejections below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21 and 23, the claim limitations “wherein the storage system lacks primary and secondary pairs of boot blocks” and “wherein the storage system lacks primary and secondary pairs of control blocks” are not supported in the specification, and therefore, constitutes new matter. If Applicant disagrees that the claim limitations of claims 21 and 23 are not supported in Applicant’s specification, Applicant must explicitly point to the exact location of Applicant’s specification and explain how it supports the claim limitation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the claim recites the limitation “the other namespace” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner construes the limitation to mean “another namespace.”
Regarding claims 12-16 and 23, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 5-7, 9-13, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over CHAWLA (Patent No.: US 6,442,067 B1), hereafter CHAWLA, in view of SELA (Pub. No.: US 2018/0173536 A1), hereafter SELA, and JOGAND-COULOMB (Pub. No.: US 2006/0242150 A1), hereafter JOGAND.
Regarding claim 1, CHAWLA teaches:
A storage system, comprising: a memory configured to be partitioned into a plurality of […] partitions (CHAWLA C6:L39-51 teach including a boot block code and two firmware images (i.e. partitions); see also FIG. 3 image A & image B);
wherein each partition is associated with […] a boot block configured to boot its partition even if another one of the plurality of partitions is not bootable (CHAWLA C6:L57-C7:7 teach the boot block area contains code that keeps track of which image is active and which is inactive, where the boot block code computes a checksum for the active firmware image, and if the checksum for the active firmware image fails, then the boot block code can designate the inactive firmware image to be the active firmware for operation),
wherein […] the boot block is configured to boot any of the plurality of partitions (see CHAWLA C6:L57-C7:7 above for the boot block code designating which firmware image to boot from for operation).
CHAWLA does not appear to explicitly teach independently-bootable partitions; wherein each partition is associated with its own boot block, wherein each boot block is configured to boot any of the plurality of partitions; and a controller configured to communicate with the memory and to: attempt to boot each of the plurality of partitions with their associated boot blocks; in response to a failure to boot one of the plurality of partitions with that partition's boot block, use a boot block of another one of the plurality of partitions to boot the one of the plurality of partitions; and restrict access to each of the plurality of partitions only to authenticated entities. 
However, CHAWLA in view of SELA teaches independently-bootable partitions (SELA [0048] teaches the host attempts to boot from the transferred first boot data (e.g. Boot Partition A), and if the host was able to boot successfully, then the host will continue to perform its normal operation (i.e. boot one of the partitions); however, if the host was not able to boot successfully, then the host will automatically boot from second boot data (e.g. Boot Partition B), and following a successful booting from the second boot data, the host will perform its normal operation);
wherein each partition is associated with its own boot block (CHAWLA C6:L57-C7:7 teach the boot block code designating which firmware image to boot from for operation, where SELA [0020] teaches non-volatile memory 24 includes Boot Partition A and Boot Partition B (i.e. boot blocks) as well as Host Data Partitions 0-N (see FIG. 1), and [0031] teaches boot manager module 236 manages Boot Partition A and Boot Partition B, and provides boot data from Boot Partition A and Boot Partition B to the host as well as switching the pointer),
wherein each boot block is configured to boot any of the plurality of partitions (see CHAWLA C6:L57-C7:7 above for the boot block code designating which firmware image (see FIG. 3 image A & image B) to boot from for operation, where SELA FIG. 1 depicts Boot Partition A and Boot Partition B, where [0048] teaches the host attempts to boot from the transferred first boot data (e.g. Boot Partition A), and if the host was able to boot successfully, then the host will continue to perform its normal operation (i.e. boot one of the partitions); however, if the host was not able to boot successfully, then the host will automatically boot from second 
a controller configured to communicate with the memory and to: attempt to boot each of the plurality of partitions with their associated boot blocks (see SELA [0048] above, where the host attempts to boot from the transferred first boot data (e.g. Boot Partition A), and if the host was able to boot successfully, then the host will continue to perform its normal operation (i.e. boot one of the partitions); however, if the host was not able to boot successfully, then the host will automatically boot from second boot data (e.g. Boot Partition B), and following a successful booting from the second boot data, the host will perform its normal operation);
in response to a failure to boot one of the plurality of partitions with that partition's boot block, use a boot block of another one of the plurality of partitions to boot the one of the plurality of partitions (see CHAWLA FIG. 3, C6:L57-C7:7, and SELA FIG. 1 and [0048] above).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CHAWLA and SELA before them, to include SELA’s multiple boot partitions in CHAWLA’s memory system designating which firmware image is operational. One would have been motivated to make such a combination in order to improve the reliability of the system by providing multiple boot partitions so that if one of the boot partitions gets corrupted, the host can use the other boot partition to perform the boot process as taught by SELA ([0003]).
CHAWLA in view of SELA does not appear to explicitly teach restrict access to each of the plurality of partitions only to authenticated entities.
However, JOGAND teaches the limitation (JOGAND [0018] & FIG. 2 teach a plurality of partitions, where access to certain partitions and encrypted files are controlled by access policies and authentication procedures; [0047-0049] teach partitions can be accessed only by properly authenticated users or applications).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CHAWLA, SELA, and JOGAND before them, to include JOGAND’s user authentication in CHAWLA’s memory system with multiple boot partitions. One would have been motivated to make such a combination in order to increase the security level of the system by protecting valuable data while providing a memory system with more versatile content control features as taught by JOGAND ([0003-0004], [0006], [0206]).
Regarding claim 11, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. 
Regarding claim 17, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.
Regarding claim 3, CHAWLA in view of SELA and JOGAND teaches the elements of claim 1 as outlined above. CHAWLA in view of SELA and JOGAND also teaches:
wherein the controller is further configured to synchronize boot blocks among the plurality of partitions (SELA [0056] teaches reading all the boot partitions and decodes the boot partitions by recovering the data and fix any errors in the data (i.e. synchronize) using an error correction process). 
The same motivation that was utilized for combining CHAWLA, SELA, and JOGAND as set forth in claim 1 is equally applicable to claim 3. 
Regarding claim 5, CHAWLA in view of SELA and JOGAND teaches the elements of claim 1 as outlined above. CHAWLA in view of SELA and JOGAND also teaches:
wherein an entity authenticates to at least one of the plurality of partitions using two-factor authentication, biometric authentication, a Quick Response (QR) code, or a password (JOGAND [0047-0049] teach partitions can be accessed only by properly authenticated users or applications, where [0045] teaches authentication may be done using symmetric or asymmetric algorithms as well as passwords). 
The same motivation that was utilized for combining CHAWLA, SELA, and JOGAND as set forth in claim 1 is equally applicable to claim 5.
Regarding claim 6, CHAWLA in view of SELA and JOGAND teaches the elements of claim 1 as outlined above. CHAWLA in view of SELA and JOGAND also teaches:
wherein the storage system is configured to be embedded in a host (SELA [0015], [0018], and FIG. 1 teach the memory device is embedded in a host device). 
The same motivation that was utilized for combining CHAWLA, SELA, and JOGAND as set forth in claim 1 is equally applicable to claim 6. 
Regarding claim 7
wherein the storage system is configured to be removably connected to a host (JOGAND [0037] teaches the components of system 10 may be enclosed in a single unit such as in memory card or stick 10'). 
The same motivation that was utilized for combining CHAWLA, SELA, and JOGAND as set forth in claim 1 is equally applicable to claim 7.
Regarding claim 9, CHAWLA in view of SELA and JOGAND teaches the elements of claim 1 as outlined above. CHAWLA in view of SELA and JOGAND also teaches:
wherein the memory is further configured to be partitioned into an additional partition that is shared by a plurality of entities (JOGAND [0056] & FIG. 3 teach the plurality of partitions of the memory, where P0 is a public partition which can be accessed by any entity). 
The same motivation that was utilized for combining CHAWLA, SELA, and JOGAND as set forth in claim 1 is equally applicable to claim 9.
Regarding claim 10, CHAWLA in view of SELA and JOGAND teaches the elements of claim 1 as outlined above. CHAWLA in view of SELA and JOGAND also teaches:
wherein the memory comprises a three-dimensional memory (SELA [0033] teaches memory die 108 includes a monolithic three dimensional memory structure of memory cells such as a 3D array of memory cells). 
The same motivation that was utilized for combining CHAWLA, SELA, and JOGAND as set forth in claim 1 is equally applicable to claim 10.
Regarding claim 12, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 13, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 21, CHAWLA in view of SELA and JOGAND teaches the elements of claim 1 as outlined above. CHAWLA in view of SELA and JOGAND also teaches:
wherein the storage system lacks primary and secondary pairs of boot blocks (SELA [0020] teaches the two boot partitions can store different versions of boot data, i.e. the boot partition with different version of boot data is seen as not being a secondary pair; alternatively, [0046] teaches if data in one of the boot partitions gets corrupted, the host can change the partition pointer to boot from the other non-corrupted boot partition, i.e. there is only one non-corrupted boot partition). 
The same motivation that was utilized for combining CHAWLA, SELA, and JOGAND as set forth in claim 1 is equally applicable to claim 21.
Regarding claim 22, CHAWLA in view of SELA and JOGAND teaches the elements of claim 1 as outlined above. CHAWLA in view of SELA and JOGAND also teaches:
wherein all of the boot blocks are used in attempting to boot the plurality of partitions (see SELA [0048] as taught above in reference to claim 1, where if the host was not able to boot successfully using first boot data (e.g. Boot Partition A), then the host will automatically boot from second boot data (e.g. Boot Partition B)).
The same motivation that was utilized for combining CHAWLA, SELA, and JOGAND as set forth in claim 1 is equally applicable to claim 22.
Regarding claim 23, the claim recites similar limitation as corresponding claim 21 and is rejected for similar reasons as claim 21 using similar teachings and rationale.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CHAWLA in view of SELA and JOGAND as applied to claims 1 and 11 above, and further in view of HARIDAS (Pub. No.: US 2017/0359171 A1), hereafter HARIDAS.
Regarding claim 2, CHAWLA in view of SELA and JOGAND teaches the elements of claim 1 as outlined above. CHAWLA in view of SELA and JOGAND does not appear to explicitly teach:
wherein each partition's boot block is part of a control block that also stores a logical-to-physical address table for the partition, identification of an encoding/decoding technique used in the partition, authentication information for the partition, and/or identification of performance, reliability, and/or endurance characteristics for that partition. 
However, HARIDAS teaches the limitation (HARIDAS [0062] teaches a bootloader of a device contains at least two executable partitions, and [0063] teaches during a build process for a bootloader, all partitions are signed by the secondary secret key, and an authentication certificate is  
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CHAWLA, SELA, JOGAND, and HARIDAS before them, to include HARIDAS’ bootloader in CHAWLA, SELA, and JOGAND’s memory system with multiple boot partitions. One would have been motivated to make such a combination in order to provide a secure boot process without vulnerability that could be exploited as taught by HARIDAS ([0004]).
Regarding claim 14, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CHAWLA in view of SELA and JOGAND as applied to claims 1 and 11 above, and further in view of CAYTON (Pub. No.: US 2018/0188974 A1), hereafter CAYTON.
Regarding claim 4, CHAWLA in view of SELA and JOGAND teaches the elements of claim 1 as outlined above. CHAWLA in view of SELA and JOGAND does not appear to explicitly teach:
wherein the plurality of partitions comprises a plurality of namespaces. 
However, CAYTON teaches the limitation (CAYTON [0045] teaches one virtual namespace can map to different physical namespaces or different 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CHAWLA, SELA, JOGAND, and CAYTON before them, to include CAYTON’s virtual namespace in CHAWLA, SELA, and JOGAND’s memory system with multiple boot partitions. One would have been motivated to make such a combination in order to improve efficiency of accessing data by allowing sharing of the virtual namespace by multiple hosts as taught by CAYTON ([0045]). 
Regarding claim 15, CHAWLA in view of SELA and JOGAND teaches the elements of claim 11 as outlined above. CHAWLA in view of SELA and JOGAND does not appear to explicitly teach:
wherein the memory comprises a third namespace that is shared by a plurality of users. 
However, CAYTON teaches the limitation (CAYTON [0045] teaches one virtual namespace can map to different physical namespaces or different partitions within a namespace, allowing sharing of the virtual namespace by multiple hosts; see also [0047]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CHAWLA, SELA, JOGAND, and CAYTON before them, to include CAYTON’s virtual namespace in CHAWLA, SELA, and JOGAND’s memory system with multiple boot partitions. One would have been motivated to make such a combination in order to improve efficiency of accessing data by allowing sharing of the virtual namespace by multiple hosts as taught by CAYTON ([0045]). 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CHAWLA in view of SELA and JOGAND as applied to claims 1 and 11 above, and further in view of HADDAD (Pub. No.: US 2003/0133420 A1), hereafter HADDAD.
Regarding claim 8, CHAWLA in view of SELA and JOGAND teaches the elements of claim 1 as outlined above. CHAWLA in view of SELA and JOGAND does not appear to explicitly teach:
wherein the storage system is configured to wirelessly communicate with a plurality of hosts. 
However, HADDAD teaches the limitation (HADDAD [0016] teaches a memory device comprises a plurality of access nodes, and a plurality of hosts communicating by means of a wireless link with each of the access nodes).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CHAWLA, SELA, JOGAND, and HADDAD before them, to include HADDAD’s wireless link in CHAWLA, SELA, and JOGAND’s memory system with multiple boot partitions. One would have been motivated to make such a combination in order to provide the convenience and flexibility of communicating wirelessly to avoid the limitations of wired communication. 
Regarding claim 16, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.